 Case 8:18-cv-02746-SCB-CPT Document 11 Filed 12/20/18 Page 1 of 5 PageID 80



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KEN RAMOS,

                       Plaintiff,

v.                                                          No. 8:18-cv-2746-24CPT

HITESH P. ADHIA and AVATAR
PROPERTY & CASUALTY INSURANCE,

                  Defendants.
_________________________________________/

                        DEFENDANT’S NOTICE OF FILING
              VERIFIED SUMMARY OF HOURS WORKED BY PLAINTIFF

        Defendants, HITESH P. ADHIA and AVATAR PROPERTY & CASUALTY

INSURANCE (“Defendants”), by and through the undersigned attorneys and pursuant to the

Court’s Scheduling Order dated November 8, 2018 [Dkt. 3], hereby give notice of filing of their

Verified Summary of Hours Worked by Plaintiff.

        Respectfully submitted this 20th day of December, 2018.



                                             /s/ Bridget E. McNamee
                                             Kevin D. Johnson
                                             Florida Bar No.: 13749
                                             Bridget E. McNamee
                                             Florida Bar No.: 96460
                                             JOHNSON JACKSON LLC
                                             100 N. Tampa St., Suite 2310
                                             Tampa, FL 33602
                                             Tel: 813-580-8400
                                             Fax: 813-580-8407
                                             Email: kjohnson@johnsonjackson.com
                                                     bmcnamee@johnsonjackson.com
                                             Secondary Email:
                                                     cmarcheterre@johnsonjackson.com
                                                     talbertson@johnsonjackson.com
Case 8:18-cv-02746-SCB-CPT Document 11 Filed 12/20/18 Page 2 of 5 PageID 81



                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 20th day of December, 2018, I electronically filed the
foregoing using the CM/ECF system, which will send a notice of electronic filing to the
following attorney for Plaintiff:

       Jason Scott Coupal
       Ayo and Iken PLC
       4807 US Highway 19, Ste 202
       New Port Richey, FL 34652
       jasonc@myfloridalaw.com

                                          /s/ Bridget E. McNamee
                                          Attorney




                                             2
Case 8:18-cv-02746-SCB-CPT Document 11 Filed 12/20/18 Page 3 of 5 PageID 82
Case 8:18-cv-02746-SCB-CPT Document 11 Filed 12/20/18 Page 4 of 5 PageID 83
Case 8:18-cv-02746-SCB-CPT Document 11 Filed 12/20/18 Page 5 of 5 PageID 84
